Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 are examined herein. 

Claim Objections
Claim 2 is objected to because of the following informalities:  “                                
                                    
                                        
                                            æ
                                        
                                        
                                            H
                                            b
                                        
                                    
                                
                            ” does not appear to be a recognized symbol for electrical conductivity. If Applicant amends the symbol in the claim, please also check the Specification for symbol corrections. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-5 is/are directed to a method of, and computer system for, controlling the corrosion rate of nuclear power plant circuit equipment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, 
Analysis 
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes (Gottschalkv. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” (Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” (id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour (Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Dependent claims 2-5 further define some of the adjust parameter introduced in claim 1. These additional limitations do not add anything significant to the invention except further define a mental decision performed by an operator based through a visual assessment or through a generic computer. The additional steps of (1) increasing the flow rate by determining and eliminating the causes as recited in claim 1; (2) increasing the flow and changing the flow rate as recited in claim 2; (3) using compensatory measures or shutting down the reactor as recited in claim 3 do not add anything significantly more because they are well-known in the art. See RU 2486613 and Applicant’s admitted prior art (AAPA). 

Step 1- Statutory Category
Claim 1 recites a series of steps, and, therefore is a process.
Step 2A, Prong one- Does the claim recite an abstract idea, law of nature, or natural phenomenon?

Step 2 A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.

It is determined that claim(s) 1-5 are directed to an abstract idea, and, particularly, “to a method ... for controlling the corrosion rate by using measurement results and generating a graph, for example, the function of which is accomplished through a series of mathematical operations performed by a generic computer/processor or mental process.”

As recited in claim(s) 1-5, the claim recites the limitations of using the measurement results, automatically averaging the results and displaying the values in a mnemonic graph to form an evaluation result based on a set of given parameters. 

Under the 2019 Guidance mathematical formulas and computational operations fall within the “mathematical concepts” grouping. Accordingly, the subject matter of claim(s) 1-5 falls within this grouping.

It is determined that the using measurement results, automatically averaging and generating a graph of claim 1 and subsequent claims 2-5 recite mathematical relationships and mathematical calculations (see [0037]): “Effective information support of the operator during the equipment corrosion condition assessment and when making a decision with regard to the corrosion rate control shall be based on a combination of direct measurements in the most important circuit flows (feed and blowdown water) with the results of calculations for the physical and chemical models of circuit distribution of the concentrations of working medium impurities and issue of recommendations for possible options depending on the location of the points”.  Under the 2019 Guidance, these mathematical formulas, mathematical relationships, and mathematical calculations fall within the “mathematical concepts” grouping. Accordingly, claim(s )1-5 recite(s) an abstract idea.



A mere recitation of a generic computer components performing mathematical operations does not take the calculating out of the mental process grouping. Thus, claim(s) 1-5 also recites a mental process, which is a second one of the groupings of abstract ideas set forth in the 2019 Guidance.

Therefore claim(s) 1-5 recite(s) an abstract idea, we proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.

Step 2A, Prong two- Does the claim recite additional elements that integrate the judicial exception into a practical application?

If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.

If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.

Here, apart from the using the measurement result, automatically averaging the values and comparing the values, the only additional element that is/are recited in claim(s) 1-5 are 

These additional limitations, merely recite information or data that can be analyzed. As such, the additional limitation is/are insignificant extra-solution activity to the judicial exception.  Accordingly, these element(s) do not integrate the judicial exception into a practical application of the exception.

It has been determined that all claim elements “are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology.” But even if the recited process could be used in the field of nuclear reactors, claim(s) 1-5 do not recite any limitation that even generally links the use of the “using the measurement results related to the values of the electrochemical potential and the specific electrical conductivity of the aqueous medium, automatically averaging of these parameters and comparing them with the related values ” and the judicial exception to the field of nuclear technology.

Since the additional element(s) in claim(s) 1-5 fails to integrate the judicial exception into a practical application, we proceed to Step 2B to determine whether the claim recites an “inventive concept.”

Step 2B: Is there an inventive concept?
As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.

As set forth above it has been concluded that claim(s) 1-5 do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea. 



It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks claimed a patent-ineligible abstract idea. 134 S.Ct. at 2352, 2355—56. Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions. Id. After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of a generic computer added “significantly more” to the claims. Id. at 2357. Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer. Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional. Id. at 2359-60. BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018) (emphases added).

Apart from the limitations that recite an abstract idea, the additional element(s) in claim(s) 1-5 are gathering data (“using the measurement results… automatically averaging of these results and comparing them with the related values”) and the post solution of either taking no action, adjusting or determining the parameters, plus the intermediate action of “displaying the values… on a mnemonic diagram”, which merely recites insignificant extra-solution activity. Also, the process merely uses a computer system including generic components as a tool to perform the abstract idea. The application of the abstract idea using generic computer components does not transform the claim into a patent-eligible application of the abstract idea. Id.



Drawings
The drawings are objected to because the labeled axis, as in Fig. 1-4, are unclear and the specification is devoid of an exemplary description of what “kOhm )M” and “mV IB”  refer to. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors such that the meaning is entirely unclear. 
Claim 1 is a giant run on sentence with too many commas and appears to be incomplete for omitting cooperative relationships of steps, such omission amounting to a gap between steps. The claim is replete with reference to “the” feature of which features have not been introduced and have no structural meaning in relation to the process steps.  The examiner suggests Applicant re-format the claim so it is not a giant run-on sentence. 
Claim 1 recites the limitations “the parameters of blowdown water” and “the parameters of feed water” which are unclear because (1) it is unclear if these are referring to the same or different parameters from each other, and also (2) it is unclear if they are referring back to the electrochemical potential and the specific electrical conductivity introduced at the beginning of the claim, or if they are referring to some other parameters.
Claim 1 recites the limitations “mnemonic diagram” and “two-parameter nomogram” which is unclear. It is unclear how the values are displayed on both a mnemonic diagram and a two-parameter nomogram. A mnemonic diagram is a thermodynamic diagram used to determine thermodynamic relations which is formed by a square of thermodynamic variables and two crossed arrows1. On the other hand, a nomogram is a graphical calculating device which is a two-dimensional diagram designed to allow the graphical computation of a mathematical function2. A mnemonic diagram and a nomogram, however, appear to be two different visualization tools. Therefore, it’s unclear how the values can be displayed on a mnemonic diagram in the form of points on a two-parameter nomogram when they appear to refer to two different types of diagrams. Are these the same? This is further confused by the drawings as they don’t include any crossed arrows and are all labeled as two-parameter nomogram’s ([00028-00034]). 
Claim 1 recites the term “polarization resistance” which renders the claim indefinite. It is unclear if this refers to electrochemical potential as introduced alongside specific electrical conductivity from the beginning of the claim or if it is intending to introduce a new parameter. If it is intended to be a new parameter, then because lines 2-3 of the claim only introduce electrochemical potential and specific electrical conductivity, then polarization resistance does not have sufficient antecedent basis.
Claim 1 recites the limitation “the corrosion rate control” in line 8 which renders the claim indefinite. The limitation “quality assessment of the water chemistry and performance of 
Claim 1 recites the limitation “quality assessment of the water chemistry and performance of actions aimed at the corrosion rate control” which renders the claim indefinite. The entire meaning of this limitation and its cooperative relationship with the method steps of “using”, “averaging” and “displaying” the values is entirely unclear. What does this mean? What is “performance of actions” referring to? Further, it is unclear how quality assessment of water chemistry and performance of actions can be “aimed at” the corrosion rate control? 
Claim 1 recites the limitation “which determine various degrees of corrosion activity of blowdown water from steam generators in accordance with the operating conditions” which renders the claim indefinite. How does a mnemonic diagram carry out the active method step of determining various degrees of corrosion activity? A graph just displays values. What is “in accordance with the operation conditions” referring to? This same limitation is repeated for the feed water and it is unclear for the same reasons as for the blowdown water. 
Claim 1 recites the limitation “the causes for deviations in such parameters shall be determined and eliminated, and, if impossible, the power unit shall be shut down” which renders the claim indefinite. The meaning of this limitation is entirely unclear. For example, “the causes” and “such parameters” have not been defined and therefor it’s entirely unclear how they can be “determined” and “eliminated” when the claim does not positively recite these features. 
Claim 1 recites “points” in lines 6, 12, and 18, and then recites “the points” in lines 21, 22, and 23. It is unclear if these are all referring to the same points, all referring to different 
Claim 1 is replete with terms having unclear or insufficient antecedent basis. A representative list, for example, includes:
“the measurement results” in line 2.
“the electrochemical potential” in line 2.
“the specific electrical conductivity” in line 2-3. 
“the values” in line 2.
“the aqueous medium” in line 3. 
“the rated values” in line 4. It is unclear whether the “related values” in line 4 is the same valves as “the values” in line 2 or different values. 
“the mnemonic diagram” in line 5. 
“the monitor screen” in line 6. 
“the coordinates” in line 6.
“the water chemistry” in line 7-8 
“the H-cationated sample” in line 14/19. It is unclear whether “the H-cationated sample” is the sample same in both the nomogram of the blowdown water and the nomogram of the feed water or if the samples are different. 
“the operating conditions” in line 16. 
“the polarization resistance” in line 16. 
“the parameters of blowdown water” in line 22.
“the parameters of feed water” in line 24. 
“the specified period of time” in line 23. 
“the causes” in line 25.
“the power unit” in line 27. 

Claim 3 is replete with terms having unclear or insufficient antecedent basis. A representative list, for example, includes:
“the filters” in line 3. 
“the turbine” in 3. 
“the flow rate” in line 3.

Claim 3 recites the limitation “while changing the flow rate of corrosion inhibitors and that of blowdown water” which renders the claim indefinite. It is unclear if “while changing” is intended to require that the increased flow through the filters must happen simultaneously with the changing of the flow rate of corrosion inhibitors and the change of the flow rate of blowdown water. Does the claim intend to recite that all three of these adjustments are performed simultaneously, or sequentially, or neither?
Claim 5 recites the limitation "the equipment". There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 3 and 5 recite “the points” which renders the claim indefinite. It is unclear if these are referring to new points or the points recited in claim 1 at line 6, line 12, line 18, line 22, or line 23. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Semenovich et al. RU 2486613.
Regarding claim 1, Semenovich discloses a method of corrosion rate control of nuclear power plant process circuit equipment (see title) by 
using the measurement results related to the values of the electrochemical potential and the specific electrical conductivity of the aqueous medium (Pg. 2 “measuring the values of the electrochemical potential, the specific electric conductivity”)
automatically averaging of these parameters and comparing them with the rated values (Pg. 2 “automatic averaging of the indicated parameters and comparing them with the normalized values”)
displaying of the values of the electrochemical potential and the specific electrical conductivity on the mnemonic diagram on the monitor screen in the form of points on a two-parameter nomogram with the coordinates of "electrochemical potential and specific electrical conductivity" (Pg. 2 “displaying the comparison results on the display screen mimic, -chemical regime and carrying out actions aimed at optimizing the rate of corrosion, electrochemical 
quality assessment of the water chemistry and performance of actions aimed at the corrosion rate control (Pg. 2 “characterizing different degrees of corrosive activity of the coolant in accordance with the operating mode”)
wherein electrochemical potential and specific electrical conductivity of blowdown water from steam generators, as well as polarization resistance and specific electrical conductivity of feed water from steam generators are measured (Pg. 2 “carrying out actions aimed at optimizing the rate of corrosion, electrochemical potency values and electrical conductivity” and as further evidenced by AAPA Pg. 5 which refers specifically to Semenovich “feed and blowdown water purification systems”)
the electrochemical potential and the specific electrical conductivity of blowdown water from steam generators are displayed in the form of points on a two-parameter nomogram with the coordinates of "electrochemical potential and specific electrical conductivity of the H-cationated sample" of blowdown water (see a comparison of the units of Semenovich Figure 1 with those of Applicant’s Figure 1 as evidence that Semenovich’s coordinates are also for electrochemical potential and specific electrical conductivity of the reactor water) divided into areas A, B, D, F (A, B, C, A/B, and B/C in Fig. 1) which determine various degrees of corrosion activity of blowdown water from steam generators in accordance with the operating conditions
the polarization resistance and the specific electrical conductivity of feed water from steam generators are displayed in the form of points on a two-parameter nomogram with the 
when the points are located in areas A and G (Fig. 1: A), no action is taken; when the points are located in areas A and Y (B), the parameters of blowdown water in steam generators are adjusted within the specified period of time; when the points are located in areas B and Y (B and as evidenced by AAPA [Pg. 5] these areas read both on blowdown water and feed water) and , the parameters of feed water in steam generators are adjusted within the specified period of time; when the points are located in areas D or F and X or Z (C), the causes for deviations in such parameters shall be determined and eliminated, and, if impossible, the power unit shall be shut down for compensatory measures (Pg. 2-3 “characterizing different degrees of corrosive activity of the coolant in accordance with the operating mode: when the point of intersection of coordinates in the zone And no action is taken, in zone B, the coolant parameters are adjusted during the regulated time by reducing the concentration of oxygen and the specific electrical conductivity in zone C stops producing power” and “requires intervention to ensure the reliability of the safety barrier: to find and eliminate within a specified time the cause of the deviations)
Regarding claim 5, Semenovich discloses all the elements of the parent claim. Semenovich further discloses wherein when the points are located in areas D or F and X or Z (Fig. 1: C) during power unit shutdown, compensatory measures include technical examination, repair or replacement of the equipment (Pg. 5 “Considering that it is impossible to eliminate such a situation within 7 days, it is advisable to immediately shut down the reactor installation and repair”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semenovich et al. RU 2486613. 
Regarding claim 2, Semenovich discloses all the elements of the parent claim. Semenovich further discloses wherein when the points are located in areas A and Y (Fig. 1: B), the parameters of blowdown water of steam generators are adjusted (Pg. 3: in zone B, the coolant parameters are adjusted during the regulated time by reducing the concentration of oxygen and the specific electro-conductivity) by increasing its flow rate of steam capacity (as noted by AAPA in the paragraph bridging pages 5-6. Semenovich’s flow rate of the blowdown water portion of his water purification system is increased by replacing used filters with fresh filters), and by determining and eliminating the causes for an increase in the specific electrical conductivity                                 
                                    
                                        
                                            æ
                                        
                                        
                                            H
                                            b
                                        
                                    
                                
                            (Pg. 3“variant “b”, as follows from the nomogram, requires intervention to ensure the reliability of the safety barrier: to find and eliminate within a specific time the cause for deviation”).
Semenovich discloses the invention except for increasing the flow rate by .5-1 wt% of steam capacity. It would have been obvious to one of ordinary skill in the art at the time the In re Aller, 105 USPQ 233. 
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semenovich et al. RU 2486613 in view of Bo et al. CN 10409052. 
Regarding claim 3 and 4, Semenovich discloses all the elements of the parent claim. Semenovich further discloses wherein when the points are located in areas B and Y (Fig. 1: B), the parameters of feed water in steam generators are adjusted by increasing the flow (Pg. 3 “in zone B, the coolant parameters are adjusted during the regulated time by reducing the concentration of oxygen and the specific [electrical conductivity]”) through the filters of the turbine condensate purification system (Pg. 5 “check the setting of the deaerators and, if necessary, adjust it. In the systems of water purification, nutrient and purge, connect reserve filters, while changing the flow rate of corrosion inhibitors and that of blowdown water” i.e., the coolant parameters are adjusted to change the flow through the filets of the turbine condensate purification system) and changing the flow rate of blowdown water (As noted by AAPA in the paragraph bridging pages 5-6, Semenovich’s flow rate of the blowdown water portion of his water purification system is changed by replacing used filters with fresh filters). Semenovich does not explicitly disclose changing the flow rate of corrosion inhibitors. 
Bo however does and teaches a method for controlling oxygen content in a nuclear power plant circuit (see title) that includes changing the flow rate of corrosion inhibitors (Pg. 6 “aqueous solution of hydrazine can be continuously added to the coolant circuit”); wherein hydrazine solution and/or ammonia solution and/or a solution of organic amines are used as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Pogliani, Lionello, and Camillo La Mesa. "The mnemonic diagram for thermodynamic relationships: Some remarks." Journal of chemical education 69.10 (1992): 808.
        2 https://en.wikipedia.org/wiki/Nomogram